DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the claims set filed 09/21/2022 following the Non-Final Rejection of 06/22/2022. Claims 1, 8 and 19 were amended. Claims 1-21 are currently pending, with claims 8-21 being withdrawn as being part of a non-elected group.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 09/21/2022, with respect to the amendments overcoming the rejection(s) of claim(s) 1 and 4 under 35 USC § 102 as anticipated by Christiansen have been fully considered but are not persuasive. 
While it is not present in the figures, the specification of Christiansen discloses the aspect of ‘wherein the down conductor element does not extend across an entire outer horizontal surface of the spar structure”. In para. 29, Christiansen discloses that “at least 30%, 40%, 50%, 60%, 70%, 80% or more of an outer surface of the beam is covered by the ply”. This feature would anticipate the limitation of ‘wherein the down conductor element does not extend across an entire outer horizontal surface of the spar structure’ since less than entirety of the outer surface of the beam, i.e. the outer horizontal surface, can be covered by the ply; thus, not an entirety of the down conductor element would extend across the outer surface. See rejection below for details.

Applicant’s arguments, see Remarks, filed 09/21/2022, with respect to the amendments overcoming the rejection of claims under 35 USC § 102 as anticipated by Aspas have been fully considered but are not persuasive, the prior art sill reads onto the claimed invention. while figure 3 of Aspas does not have the newly added limitation, figure 5 from Aspas possesses the new limitation. Thus, Aspas still reads onto the invention of claim 1.
Applicant's arguments that the metallization layer 32 of Aspas does not disclose “wherein the down conductor element does not extend across an entire outer horizontal surface of the spar structure” in fig. 3 of Aspas. However, figure 5 of Aspas does disclose this feature of the metallization layer 32 ‘not extending across an entire outer horizontal surface of the spar structure’ since the metallization layer 32 is shown in fig. 5 to only be disposed on an outboard section of the flange 26. Thus, the metallization layer 36 only extends across an outboard portion of the outer horizontal surface of 26, not its entire outer horizontal surface. See rejection below for details.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2019/0145383, herein referenced as Christiansen.
Regarding Claim 1, Christiansen recites a sparcap (beam 19 fig. 5) for a spar structure (see spar structure in fig. 3) inside a wind turbine blade (5 fig. 5), wherein a down conductor element (see ply 22 fig. 5; “ply 22 is attached to both the lightning conductor 21 and the first beam 19 to electrically connect the lightning conductor 21 to the first beam 19” para. 53) is integrated on a side (ply 22 shown to be wrapped around the sides of beam 19 in fig. 5; “Alternatively (not shown), the ply 22 may be wrapped completely around the beam 19 such that also the part 27 of the surface 25 is covered by the ply 22” para. 57; they ply 22 is electrically connected to beam 19 which means that it is integrated) of the sparcap (19 fig. 5) such that after assembly of the sparcap into the spar structure (fig. 5 shows the beam 19 and ply 22 assembled into a spar structure) the down conductor element (ply 22 fig. 5) extends along an outer corner of the spar structure (ply 22 fig. 5; “wherein the ply has a length being at least 1%, 10%, 20%, 30%, 40%, 50%, 60%, 70%, 80%, 90% or 100% of a length of the lightning conductor” para. 16, this would mean that the ply 22 shown in fig. 5 would extend along the corners of beam 19) and does not extend across an entire outer horizontal surface of the spar structure (“According to a further embodiment, in a cross-sectional view the ply is wrapped around the beam. This has the advantage that the electrical connection between the ply and the beam may be improved. Preferably, at least 30%, 40%, 50%, 60%, 70%, 80% or more of an outer surface of the beam is covered by the ply” para. 28-29 of Christiansen). 
(since Christiansen discloses that the ply 22 would cover e.g. 30% of the outer surface of the beam, i.e. examples where it is less than the entire outer surface, Christiansen discloses where the ply 22 does not extend across an entire outer horizonal surface of the beam 19 fig. 5, since it is disclosed that only 30% of the outer surface of the beam can be covered by the ply; thus a portion would not have the ply and would not extend across that section of the outer horizontal surface).  

Regarding Claim 4, Christiansen recites the sparcap of claim 1, wherein the down conductor element (ply 22 fig. 5) is wrapped around a corner of the sparcap (19 fig. 5; ply 22 shown to be wrapped around two corners of beam 19 in fig. 5; “ply 22 may be wrapped completely around the beam 19 such that also the part 27 of the surface 25 is covered by the ply 22” para. 57; “According to a further embodiment, in a cross-sectional view the ply is wrapped around the beam. This has the advantage that the electrical connection between the ply and the beam may be improved. Preferably, at least 30%, 40%, 50%, 60%, 70%, 80% or more of an outer surface of the beam is covered by the ply” para. 28-29 of Christiansen).

Claim(s) 1-3, and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FR3044349A1, herein referenced as Aspas.
Regarding Claim 1, Aspas recites a sparcap (see the two flanges 26 of spar 20 which are formed of a composite laminate 30 in fig. 2; “composite laminate structures 30 are two in number and respectively form the two flanges 26 of the spar 20” lines 126-127) for a spar structure inside a wind turbine blade (18 fig. 1), wherein a down conductor element (metallization layer 32 fig. 2) is integrated on a side of the sparcap (metallization layer 32 shown to be integrated on a top side of laminate structure 30 in fig. 2 and fig. 4; “metallization layer thus defines an outer surface of the composite laminate structure” lines 136-137) such that after assembly of the sparcap into the spar structure the down conductor element (metallization layer 32 fig. 2; see assembled sparcap into spar structure in fig. 2 and fig. 5) extends along an outer corner of the spar structure (since the metallization layer 32 forms a portion of outer surface of the composite laminate structure, it would extend along at least one of the two outer corners of the flange 26 in fig. 2 and fig. 5) and does not extend across an entire outer horizontal surface of the spar structure (see fig. 5 where the metallization layer 32 does not extend across the entire outer horizontal surface of laminated structure 30, i.e. flange 26; figure 5 shows that the metallization does not extend across the outer horizontal surface at the inboard section of 26/30 and there would not extend across the entire outer horizontal surface; “the metallization layer 32 does not extend over the entire length of the laminated structure 30 but only over a longitudinal portion of the latter” see lines 158-160).

Regarding Claim 2, Aspas recites the sparcap of claim 1, wherein the sparcap is reinforced with or made of carbon fibre (layer 36 fig. 4 is made of “a composite material comprising carbon fibers embedded in a hardened resin” lines 131-132) or glass fibre (layer 34 fig. 4 is “made of a composite material comprising glass fibers embedded in a hardened resin” lines 130-131).

Regarding Claim 3, Aspas recites the sparcap of claim 1, wherein the down conductor element (32 fig. 2) comprises a foil, a mesh, a braid or a cable or a combination thereof (“the metallization layer 32 is formed of an expanded metal sheet” lines 140-141, expanded metal sheet being analogous to a mesh; “the metallization layer 32 can be formed of a metal fabric” lines 142-143).

Regarding Claim 5, Aspas recites the sparcap of claim 1, wherein the down conductor element is made of metal (metallization layer 32 fig. 2).

Regarding Claim 6, Aspas recites the sparcap of claim 5, wherein the down conductor element (32 fig. 2) is made of copper, a copper alloy or aluminium (“metallization layer 32 is preferably made of copper” line 115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0122295, herein referenced as Klein in view of US 
2017/0058866, herein referenced as Caruso.
Regarding Claim 1, Klein recites a sparcap (see spar cap 42 in fig. 2) for a spar structure (shown in fig. 2) inside a wind turbine blade (10 fig. 1), wherein a down conductor element (outer electrical conductor 34 fig. 2; “Two outer electric conductors 32, 34 each run from the blade root 14 as far as a lightning arrestor receptor 36 which is arranged at the blade tip 12” para. 39) is integrated on a side of the sparcap (34 shown to be integrated on the side of the spar cap 34 in fig. 2) such that after assembly of the sparcap into the spar structure the down conductor element (34 fig. 2) extends along an outer corner of the spar structure (34 shown to extend along an outer corner of the spar structure in fig. 2; 34 shown to extend longitudinally in fig. 1).  
However, Klein fails to explicitly disclose a proper spar structure with a shear web.
Klein and Caruso are analogous art in that both relate to the field of endeavor of wind turbine blades. 
Caruso teaches of a spar structure (see shear webs 35 and forward spar caps 50 and 48 in fig. 9. Caruso also teaches that “the main blade structure 15 may include one or more shear webs 35 configured between the one or more spar caps 48, 50, 51, 53. More particularly, the shear web(s) 35 may be configured to increase the rigidity in the blade root section 20 and/or the blade tip section 22, for example, by transferring shear load between the spar caps 48, 50, 51, 53 and/or to prevent the rotor blade 16 from collapsing between the spar caps 48, 50, 51, 53” in para. 41. 
Therefore, it would have been obvious before the effective filing date of invention to one of ordinary skill in the art to have modified the wind turbine blade of Klein to have one or more shear webs between spar caps as disclosed by Caruso to obtain the benefit of ‘increased rigidity by transferring shear load between the spar caps and/or to prevent the rotor blade from collapsing between spar caps’ as taught by Caruso. 

Regarding Claim 7, the combination of Klein and Caruso comprises the sparcap of claim 1, wherein the down conductor element is part of a lightning protection system for the wind turbine blade (“Two outer electric conductors 32, 34 each run from the blade root 14 as far as a lightning arrestor receptor 36 which is arranged at the blade tip 12” para. 39 of Klein).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 9051921 – discloses a wind turbine blade with lightning protection, the lightning protection system including a metal plate that is electrically connected to a down conductor, the metal plate is integrated onto a side of the spar structure and extends within the top portion of the spar structure, and does not extend across the entire outer surface of the spar structure. 
Description: has a metal plate integrated on a top side of the spar cap, shown to extend along an outer corner of the outer corner of the spar cap in fig. 3. (idk if I can describe a metal plate as a foil)
US 8899936 – discloses a wind turbine blade with a down conductor with elements, thin copper plates, which extend out from the down conductor onto a side of the spar structure, and extends internally along a portion of the spar caps.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wesley Fisher whose telephone number is (469)295-9146. The examiner can normally be reached 9:00AM to 5:30PM, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.L.F./Examiner, Art Unit 3745                                                                                                                                                                                                        

/ERIC J ZAMORA ALVAREZ/Primary Examiner, Art Unit 3745